[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Motion #382 by Atlas Construction and Morganti-Atlas seeks summary judgment based on Winslow v. Lewis-Shepard, Inc., 212 Conn. 462,471, 562 A.2d 517 (1989) ("The legislature clearly intended to make our products liability act an exclusive remedy for claims falling within its scope.")
These defendants have taken the position, however, that they were not product sellers, but rather provided services. Thus their motion for summary judgment must be denied on the authority of Bukert v. Petrol Plus of Naugatuck, Inc., 216 Conn. 65, 73, A.2d (1990) (". . . the statute does not foreclose common law claims against those who are not product sellers . . . ")
SO ORDERED.
Dated at Stamford, Connecticut this thirty-first day of August,
WILLIAM B. LEWIS, J. CT Page 1603